Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 

Per phone interview between the examiner and the applicant's attorney conducted on 03/04/2021, both the examiner and the attorney agree that by amending the claims as shown below, the claimed subject matters would overcome the prior art rejection and be in condition for allowance. 

Examiner’s Amendment
Amendments to the Claims: 
This listing of claims will replace all prior versions, and listings, of claims in the application: 
Listing of Claims: 

1.	(Currently Amended)  A method comprising:
of a network, wherein the system identifier information for a network device of [[a]] the plurality of network devices of [[a]] the network comprises a list of network solutions that are available for the network device to belong to;
constructing a data structure mapping a topology of the plurality of network devices, wherein constructing the data structure mapping the topology of the plurality of network devices comprises:
annotating a first network solution on the list of network solutions with an actual flag, the actual flag indicating that the first network solution is configured and operationally active, and
annotating a second network solution on the list of network solutions with a potential flag, the potential flag indicating that the second network solution is configured but operationally not active;
determining, based on the data structure mapping the topology of the plurality of network devices, whether to implement at least one of the following: a specific solution and a whole offer upgrade; and
implementing, in response to determining to implement the whole offer upgrade, the whole offer upgrade based on the data structure, wherein implementing the whole offer upgrade comprises determining to tease solution specific network devices from non-solution specific network devices.

2.	(Currently Amended)  The method of claim 1, further comprising deriving configured and operationally active and configured and operationally not active 

3.	(Original)  The method of claim 2, wherein the capabilities and configuration data for each network device are stored in a memory associated with each network device.

4.	(Original)  The method of claim 3, further comprising displaying the data structure to a user.

5.	(Previously Presented)  The method of claim 1, further comprising determining a release version data for network solutions on the list of network solutions.

6.	(Canceled) 

7.	(Currently Amended)   A non-transitory computer-readable medium that stores a set of instructions which when executed perform a method, the method comprising:
receiving system identifier information from of a network, wherein the system identifier information for a network device of [[a]] the plurality of network devices of [[a]] the network comprises a list of network solutions that are available for the network device to belong to; 

annotating a first network solution on the list of network solutions with an actual flag, the actual flag indicating the first network solution is configured and operationally active, and
annotating a second network solution on the list of network solutions with a potential flag, the potential flag indicating the second network solution is configured but operationally not active; 
determining, based on the data structure mapping the topology of the plurality of network devices, whether to implement at least one of the following: a specific solution and a whole offer upgrade; and
implementing, in response to determining to implement the whole offer upgrade, the whole offer upgrade based on the data structure, wherein implementing the whole offer upgrade comprises determining to tease solution specific network devices from non-solution specific network devices.

8.	(Currently Amended)  The non-transitory computer-readable medium of claim 7, further comprising deriving configured and operationally active and configured and operationally not active solutions available on [[the]] each network device from capabilities and configuration data for the each network device.

the each network device are stored in a memory associated with the each network device.

10.	(Previously Presented)  The non-transitory computer-readable medium of claim 9, further comprising displaying the data structure to a user.

11.	(Previously Presented)  The non-transitory computer-readable medium of claim 7, further comprising determining a release version data for configured and operationally active and configured and operationally not active network solutions.

12.	(Canceled) 

13.	(Currently Amended)  An apparatus comprising:
a memory; and
a processor connected to the memory, wherein the processor is configured to:
receive system identifier information from of a network, wherein the system identifier information for a network device of [[a]] the plurality of network devices of [[a]] the network comprises a list of network solutions that are available for the network device to belong to;
construct a data structure mapping a topology of the plurality of network devices, wherein the processor being configured to construct the data structure 
annotate a first network solution on the list of network solutions with an actual flag, the actual flag indicating that the first network solution is configured and operationally active, and
annotate a second network solution on the list of network solutions with a potential flag, the potential flag indicating that the second network solution is configured but operationally not active; 
determine, based on the data structure mapping the topology of the plurality of network devices, whether to implement at least one of the following: a specific solution and a whole offer upgrade; and
implement, in response to determining to implement the whole offer upgrade, the whole offer upgrade based on the data structure, wherein the processor being configured to implement the whole offer upgrade comprises the processor being configured to determine to tease solution specific network devices from non-solution specific network devices.

14.	(Currently Amended)  The apparatus of claim 13, wherein the processor is further configured to derive configured and operationally active and configured and operationally not active solutions available on [[the]] each network device from capabilities and configuration data for the each network device.

the each network device are stored in a memory associated with the each network device.

16.	(Original)  The apparatus of claim 15, wherein the processor is further configured to display the data structure to a user.

17.	(Currently Amended)  The apparatus of claim 13, wherein the processor is further configured to determine a release version data for configured and operationally active and configured and operationally not active solutions.

18.	(Canceled).

19.	(Currently Amended) The apparatus of claim [[14]] 13, wherein the processor is further operative to create another topology using [[the]] annotated network solutions for the plurality of network devices.

20.	(Canceled).

21.	(Currently Amended) The method of claim 1, further comprising creating another topology using [[the]] annotated network solutions for the plurality of network devices.



23.	(Currently Amended) The non-transitory computer-readable medium of claim 7, further comprising creating another topology using [[the]] annotated network solutions for the plurality of network devices.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1 (similarly to claims 7 and 13), it discloses a method comprising: receiving system identifier information from a plurality of network devices of a network, wherein the system identifier information for a network device of the plurality of network devices of the network comprises a list of network solutions that are available for the network device to belong to; constructing a data structure mapping a topology of the plurality of network devices, wherein constructing the data structure mapping the topology of the plurality of network devices comprises: annotating a first network solution on the list of network solutions with an actual flag, the actual flag indicating that the first network solution is configured and operationally active, and annotating a second network solution on the list of network solutions with a potential flag, the potential flag indicating that the second network solution is configured but operationally not active; determining, based on the data structure mapping the topology of the plurality of network devices, whether to implement at least one of the following: a specific solution and a whole offer upgrade; and implementing, in response to 
These claimed features contain particular communications between the network entities as well as specific procedures for obtaining specific contents of such communications that are not taught in the prior arts of record combined or alone.  Hence, these claimed features contain allowable subject matter.  Similar claimed features are also recited in independent claims 7 and 13, hence, these claimed features of claims 7 and 13 also contain allowable subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEE LAM whose telephone number is 571-270-7577.  The examiner can normally be reached on Mon-Fri 8am-5pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/YEE F LAM/Primary Examiner, Art Unit 2465